DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 3/29/2022.  Since the previous filing, claims 23, 24, 30, 31, 33, 34, 38, 41 and 44 have been amended, claims 35 and 36 have been cancelled and claims 51-63 have been added.  Thus, claims 23-34, 38-45, 47, 49-63 are pending in the application.
In regards to the previous 103 rejection, applicant has amended to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered. 
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 59-63 have been renumbered as 58-62.
Claim 54 and 59-60 are objected to because of the following informalities:
The wording of claim 54 is awkward and easily misunderstood.  Introducing “the flange” as a “first flange” and thereafter listing “second-fifth flanges” implies some linking between the features.  However, the “first flange” being on the bushing and the subsequent flanges being on the connector defies this.  Further, the language of the “second-fifth flanges” is not found in the specification.  The specification defines a “gripping means 70” which may be a plurality of radially protruding flanges with the only specification of numbering being in either Figure 3, which shows five such flanges, and Figure 8, which shows four such flanges.  Further, later claims 59 and 60, while not dependent from 54, define a “second flange” this is on the bushing.  While the lack of dependency prevents antecedent basis issues, the usage of the same wording for different features introduces confusion.
Examiner suggests amending claim 54 along the lines of “wherein the connector further includes four radially protruding flanges extending away from an exterior surface of the connector, wherein the four flanges assist a user to rotate the connector to couple the connector to the medical gas source.” to differentiate and clarify the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-29, 38, 45, 51, 55, 56, 57 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richards (US 7896401).
In regards to claim 23, Richards discloses an apparatus for coupling a medical gas utilizing device to a first medical gas source having an output end defining an inner bore and a threaded outer surface, the apparatus comprising: a connector (oxygen nut assembly 50) having a first end defining a first opening, a second end defining a second opening, and an annular abutment at or extending from the second end, the connector defining an open cavity region extending from the first opening and surrounded by a side wall with a threaded interior surface (threaded cavity 51) adapted to couple with the threaded outer surface of the output end of the first medical gas source (column 4 line 2-5); and a bushing (adaptor body 30) being insertable into the connector, the bushing further including a first annular flange configured to reside within the open cavity region of the connector (undercut abutment 48) and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source (column 4 line 19-20), where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source when the bushing engages against the output end of the first medical gas source to provide an airtight coupling when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source (column 3 line 65 – column 4 line 5), and the connector being rotatable about the bushing (column 4 line 22-23), and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing (passage 34, Fig 3).
While Richards does not explicitly discloses the bushing having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source, Fig 3 shows that the threading within the cavity 51 extends past the input end of the bushing and therefore implies that the opposing component of the gas source would overlap with the bushing.  As drawings may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Richards to teach the bushing having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source as this would ensure a close fitting connection to prevent leakage.
In regards to claim 24, Richards teaches the assembly of claim 23 and Richards further teaches wherein the first opening of the connector has a first diameter and the second opening of the connector has a second diameter, the first diameter greater than the second diameter, and wherein the input end of the bushing has at least one of a ball shape, a semi-spherical shape, or a bowl shape (see Annotated Fig 4).

    PNG
    media_image1.png
    433
    371
    media_image1.png
    Greyscale

Annotated Fig 4
In regards to claim 25, Richards teaches the assembly of claim 24 and Richards further teaches wherein the annular abutment of the connector is positioned at the second end and is defined by the second opening of the connector, and wherein the first annular flange of the bushing has a diameter less than the first diameter of the first opening of the connector and greater than the second diameter of the second opening of the connector (see Annotated Fig 3 and Fig 4).
In regards to claim 26, Richards teaches the assembly of claim 23 and Richards further teaches wherein the first opening of the connector has a first diameter and the annular abutment defines a third opening having an effective second diameter, the first diameter greater than the effective second diameter (see Annotated Fig 4).
In regards to claim 27, Richards teaches the assembly of claim 26 and Richards further teaches wherein the annular abutment of the connector extends into the open cavity region from the second end, and wherein the first annular flange of the bushing has a diameter less than the first diameter of the first opening of the connector and greater than the effective second diameter of the third opening (see Annotated Fig 3 and 4).

    PNG
    media_image2.png
    418
    423
    media_image2.png
    Greyscale

Annotated Fig 3
In regards to claim 28, Richards teaches the assembly of claim 27 and Richards further teaches wherein the annular abutment is angled non-perpendicular relative to an axis of rotation of the connector about the bushing (see Annotated Fig 3 and 4).
In regards to claim 29, Richards teaches the assembly of claim 23 and Richards further teaches wherein the annular abutment is angled non-perpendicular relative to an axis of rotation of the connector about the bushing (column 4 line 13-16).
In regards to claim 38, Richards teaches the assembly of claim 23 and Richard further teaches at least one user gripping means on an exterior surface of the side wall of the connector, the gripping means including radially protruding flanges (outwardly extending wing tabs 52, column 3 line 65 – column 4 line 5).
While Richards does not explicitly teach three radially protruding flanges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richards to have three radially protruding flanges as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).  The inclusion of additional flanges does not produce any such result, merely provide further gripping means for the user to engage with to thread the connector onto the medical gas source.
In regards to claim 45, Richards teaches the assembly of claim 23 and Richards further teaches wherein the bushing is slidably insertable into the connector (column 4 line 13-16).
In regards to claim 51, Richards discloses a gas delivery system comprising: a connector (oxygen nut assembly 50) including a bore that defines a first opening and a second opening opposite the first opening (see Annotated Fig 3); a bushing (adaptor body 30) positioned within the bore (see Annotated Fig 3), the bushing including a flange that is positioned within the bore of the connector, the flange being configured to engage with the connector to prevent the bushing from being separated from the connector (undercut abutment 48), the connector is configured to threadingly engage an output end of a medical gas source at the bore of the connector (threaded cavity 51, column 4 line 2-5), and the connector is configured to rotate about the bushing (column 4 line 22-23) while the connector is simultaneously blocked from sliding upwardly or downwardly along a longitudinal axis of the bushing to threadingly engage the output end of the medical gas source (column 4 line 2-5).
In regards to claim 55, Richards teaches the system of claim 51.
While Richards does not explicitly disclose wherein an input end of the bushing is configured to abut against the medical gas source at an outlet of the medical gas source to provide an airtight coupling, Fig 3 shows that the threading within the cavity 51 extends past the input end of the bushing and therefore implies that the opposing component of the gas source would overlap with the bushing.  As drawings may be relied upon for what they may reasonably teach one of ordinary skill in the art (MPEP 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Richards to teach wherein an input end of the bushing is configured to abut against the medical gas source at an outlet of the medical gas source to provide an airtight coupling as this would ensure a close fitting connection to prevent leakage.
In regards to claim 56, Richards teaches the assembly of claim 55 and Richards further teaches wherein the input end of the bushing has at least one of a ball shape, a semi-spherical shape, or a bowl shape (see Annotated Fig 4).
In regards to claim 57, Richards teaches the assembly of claim 55 and Richards further teaches wherein when the connector is screwed onto the medical gas source, the flange is configured to contact the connector to hold the input end of the bushing against the medical gas source at the outlet of the medical gas source (column 4 line 10-21).
In regards to claim 60, Richards teaches the system of claim 51 and Richards further teaches wherein the connector includes a track positioned below the flange of the bushing (see Annotated Fig 3), wherein the connector rotates relative to the bushing at the track of the bushing (column 4 line 22-23), and wherein the flange prevents the connector from leaking gas (column 2 line 67 – column 3 line 2, column 3 line 62 – column 4 line 5, claim 3).
Claim 23, 30-32, 39-41, 51-52, 54, 58, 59 and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Davis (US 8777931).
In regards to claim 23, Rubin discloses an apparatus for coupling a medical gas utilizing device to a first medical gas source (abstract, column 3 line 34) having an output end defining an inner bore (column 4 line 39-42) and a threaded outer surface (column 4 line 46-48), the apparatus comprising: a connector having a first end defining a first opening, a second end defining a second opening (column 4 line 57-61), and an annular abutment at or extending from the second end (Fig 3 element 42), the connector defining an open cavity region extending from the first opening and surrounded by a side wall with a threaded interior surface (column 4 line 58 – column 5 line 1) adapted to couple with the threaded outer surface of the output end of the first medical gas source (column 4 line 66 – column 5 line 1).
Rubin does not disclose a bushing being insertable into the connector and having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source, the bushing further including a first annular flange configured to reside within the open cavity region of the connector and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source, where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source when the bushing engages against the output end of the first medical gas source to provide an airtight coupling when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source, and the connector being rotatable about the bushing, and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing.
However, Davis teaches a bushing (tube fitting 104) being insertable into the connector (fitting 104 in collar 106, Fig 7) and having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source (internal bore 112, column 4 line 1-3) when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source (fitting 104 into fitting 102, see Annotated Fig 71), the bushing further including a first annular flange (ridge 172) configured to reside within the open cavity region of the connector and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source (see Annotated Fig 71), where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source when the bushing engages against the output end of the first medical gas source to provide an airtight coupling when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source (see Annotated Fig 71), and the connector being rotatable about the bushing (column 3 line 32-34), and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing (internal bore 132, see Annotated Fig 71).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin to have a bushing being insertable into the connector and having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source, the bushing further including a first annular flange configured to reside within the open cavity region of the connector and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source, where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source when the bushing engages against the output end of the first medical gas source to provide an airtight coupling when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source, and the connector being rotatable about the bushing, and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing as taught by Davis as this would aid in manipulation and alignment between the gas source and the gas pathway.

    PNG
    media_image3.png
    690
    605
    media_image3.png
    Greyscale

Annotated Fig 71
In regards to claim 30, Rubin in view of Davis teaches the assembly of claim 23 and Davis further discloses wherein the bushing comprises a second annular flange (retention member 142) which engages with the second end or annular abutment of the connector outside of the open cavity region of the connector while the first annular flange engages with the connector inside of the open cavity region, such that the connector is inhibited from sliding upwardly or downwardly along an axis of the bushing, the axis being an axis of rotation of the connector about the bushing (Davis: retention member 142 and ridge 172 hold locking collar in position, column 4 line 19-29, see Annotated Fig 71).
In regards to claim 31, Rubin in view of Davis teaches the assembly of claim 30 and Davis further teaches wherein the bushing comprises an annular groove positioned between the first and second annular flanges, the annular groove configured to receive a portion of the annular abutment of the connector, and wherein the second annular flange is angled relative to the axis of the bushing (Davis: see Annotated Fig 71).
In regards to claim 32, Rubin in view of Davis teaches the assembly of claim 30 and Davis further teaches wherein the first opening of the connector has a first diameter and the second opening of the connector has a second diameter, and wherein the second annular flange of the bushing has a diameter greater than the second diameter of the second opening of the connector (Davis: see Annotated Fig 72).

    PNG
    media_image4.png
    699
    374
    media_image4.png
    Greyscale

Annotated Fig 72
In regards to claim 39, Rubin in view of Davis teaches the assembly of claim 23 and Rubin further discloses a medical gas tube made of an elastomeric tubing (abstract, column 2 line 2-3).
Rubin does not disclose that the tubing has a first input end attached to the bushing.
However, Davis teaches that the tubing may interface with the bushing (column 7 line 51-54).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the tubing was connected to the bushing as taught by Davis as this would provide a direct path from the source to the tubing without interfering with the interface between the connector and the bushing.
In regards to claim 40, Rubin in view of Davis teaches the assembly of claim 39 and Rubin further discloses wherein the medical gas tubing further includes a second output end adapted to attach to the medical gas utilizing device (column 2 line 7-8).
In regards to claim 41, Rubin discloses an apparatus for coupling a medical gas utilizing device to a first medical gas source (abstract, column 3 line 34-37) having an output end defining an inner bore (column 4 line 39-42) and a threaded outer surface (column 4 line 46-48), the apparatus comprising: a connector having a first end defining a first opening of a first diameter, a second end (column 4 line 57-61), and an annular abutment extending from the second end (Fig 3 element 42) and defining a second diameter (column 4 line 57-61), the connector defining an open cavity region extending from the first opening and surrounded by a side wall with a threaded interior surface (column 4 line 48 — column 5 line 1) adapted to couple with the threaded outer surface of the output end of the first medical gas source (column 4 line 66 — column 5 line 1).
Rubin does not teach a bushing being insertable into the connector, the bushing further including a first annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector, an annular abutment extending from the second end toward the first end, where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source when the bushing engages against the output end of the first medical gas source to provide an airtight coupling when the connector is coupled to the output end of the medical gas source, the connector being rotatable about the bushing, and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing.
However, Davis teaches bushing (tube fitting 104) being insertable into the connector (fitting 104 in collar 106, Fig 7) and having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source (internal bore 112, column 4 line 1-3) when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source (fitting 104 into fitting 102, see Annotated Fig 71), the bushing further including a first annular flange (ridge 172) configured to reside within the open cavity region of the connector and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source (see Annotated Fig 71), and the connector being rotatable about the bushing (column 3 line 32-34), and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing (internal bore 132, see Annotated Fig 71).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin to have bushing being insertable into the connector, the bushing further including a first annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector, an annular abutment extending from the second end toward the first end, where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source when the bushing engages against the output end of the first medical gas source to provide an airtight coupling when the connector is coupled to the output end of the medical gas source, the connector being rotatable about the bushing, and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing as taught by Davis as this would aid in manipulation and alignment between the gas source and the gas pathway.
In regards to claim 51, Rubin discloses a gas delivery system (abstract, column 3 line 34-37) comprising: a connector a connector a bore that defines a first opening and a second opening opposite the first opening (column 4 line 57-61), the connector configured to threadingly engage an output end of a medical gas source at the bore of the connector (column 4 line 46-48 and column 4 line 58 – column 5 line 1).
Rubin does not disclose a bushing positioned within the bore, the bushing including a flange that is positioned within the bore of the connector, the flange being configured to engage with the connector to prevent the bushing from being separated from the connector, and the connector is configured to rotate about the bushing while the connector is simultaneously blocked from sliding upwardly or downwardly along a longitudinal axis of the bushing to threadingly engage the output end of the medical gas source.
However, Davis teaches a bushing (tube fitting 104) positioned within the bore (fitting 104 in collar 106, see Annotated Fig 71), the bushing including a flange that is positioned within the bore of the connector (ridge 172), the flange being configured to engage with the connector to prevent the bushing from being separated from the connector (Fig 7), and the connector is configured to rotate about the bushing (column 3 line 32-34) while the connector is simultaneously blocked from sliding upwardly or downwardly along a longitudinal axis of the bushing to threadingly engage the output end of the medical gas source (retention member 142 and ridge 172 hold locking collar in position, column 4 line 19-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin to have a bushing positioned within the bore, the bushing including a flange that is positioned within the bore of the connector, the flange being configured to engage with the connector to prevent the bushing from being separated from the connector, and the connector is configured to rotate about the bushing while the connector is simultaneously blocked from sliding upwardly or downwardly along a longitudinal axis of the bushing to threadingly engage the output end of the medical gas source as taught by Davis as this would aid in manipulation and alignment between the gas source and the gas pathway.
In regards to claim 52, Rubin in view of Davis teaches the system of claim 51 and the combination further teaches wherein the bore is a first bore (Davis: see Annotated Fig 71), and wherein the bushing includes a second bore that is directed entirely through the bushing along a longitudinal axis of the bushing (Davis: internal bore 132, see Annotated Fig 71).
In regards to claim 54, Rubin in view of Davis teaches the system of claim 51 and the combination further teaches that the flange is a first flange (Davis: see Annotated Fig 71) wherein the connector includes: a second flange coupled to and radially extending away from an exterior surface of the connector; a third flange coupled to and radially extending away from the exterior surface of the connector; and wherein the second and third flanges assist a user to rotate the connector to couple the connector to the medical gas source (Rubin: flanges 54, column 5 line 6-12).
While Ruben does not teach a fourth or fifth flange it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin wherein there was a fourth and fifth flange coupled to and radially extending away from the exterior surface of the connector as it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI B).  The inclusion of additional flanges does not produce any such result, merely provide further gripping means for the user to engage with to thread the connector onto the medical gas source.
In regards to claim 58, Rubin in view of Davis teaches the system of claim 51 and the combination further teaches wherein the flange is a first flange, and wherein the bushing includes a second flange positioned outside of the bore of the connector (Davis: retention member 142), the second flange being configured to contact the connector (Davis: column 4 line 19-29), and wherein the first flange contacts the connector while the second flange contacts the connector to simultaneously block the connector from sliding upwardly or downwardly along the longitudinal axis of the bushing (Davis: retention member 142 and ridge 172 hold locking collar in position, column 4 line 19-29 and column 6 line 37-41).
In regards to claim 59, Rubin in view of Davis teaches the system of claim 58 and the combination further teaches wherein the first flange is not angled relative to the axis of the bushing, and wherein the second flange is angled relative to the axis of the bushing (Davis: see Annotated Fig 71).
In regards to claim 61, Rubin in view of Davis teaches the system of claim 51 and the combination further teaches further comprising a seal positioned within the bore of the connector, the seal being configured to prevent leak of gas between the connector and the medical gas source (Rubin: o-ring 70, column 5 line 34-45).
Claim 33, 44 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Davis (US 8777931) as applied above and in further view of Guala (US 5611576).
In regards to claim 33, Rubin in view of Davis teaches the assembly of claim 23.
While Rubin has the ability to attach to a nipple outlet, Rubin does not disclose wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet, and wherein the nipple outlet of the second medical gas source is configured to be received within the bore of the bushing.
However, Guala teaches wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet, and wherein the nipple outlet of the second medical gas source is configured to be received within the bore of the bushing (column 2 line 9-10. Fig 1 element 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ruben wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet, and wherein the nipple outlet of the second medical gas source is configured to be received within the bore of the bushing as taught by Guala as this would allow for easy connection to multiple types of gas sources.
In regards to claim 44, Rubin in view of Davis teaches the apparatus of claim 41.
While Rubin has the ability to attach to a nipple outlet, Rubin does not disclose wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet.
However, Guala teaches wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet (column 2 line 9-10. Fig 1 element 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ruben wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet as taught by Guala as this would allow for easy connection to multiple types of gas sources.
In regards to claim 53, Rubin in view of Davis teaches the assembly of claim 52.
While Rubin has the ability to attach to a nipple outlet, Rubin does not disclose wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet, and wherein the nipple outlet of the second medical gas source is configured to be received within the bore of the bushing.
However, Guala teaches wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet, and wherein the nipple outlet of the second medical gas source is configured to be received within the bore of the bushing (column 2 line 9-10. Fig 1 element 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ruben wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet, and wherein the nipple outlet of the second medical gas source is configured to be received within the bore of the bushing as taught by Guala as this would allow for easy connection to multiple types of gas sources.
Claim 34, 42, 43, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Davis (US 8777931) as applied above and in further view of Cross (US 4266815).
In regards to claim 34, Rubin in view of Davis teaches the assembly of claim 23.
Rubin does not disclose wherein at least the input end of the bushing comprises a polymer.
However, Cross teaches wherein at least the input end of the bushing comprises a polymer (shank 1 may be nylon, column 2 line 37-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin wherein at least the input end of the bushing comprises a polymer as taught by Cross as this would allow the bushing to effectively support the connection between the tubing and the connector while maintaining a measure of flexibility required to prevent fracturing.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin wherein at least the input end of the bushing comprises plastic as taught by Cross as this would allow the bushing to effectively support the connection between the tubing and the connector while maintaining a measure of flexibility required to prevent fracturing.
In regards to claim 42, Rubin in view of Davis teaches the apparatus of claim 41.
Rubin does not disclose wherein the annular abutment extends from the second end of the connector at a non-perpendicular angle relative to an axis of rotation of the connector about the bushing.
However, Cross teaches wherein the annular abutment extends from the second end of the connector at a non-perpendicular angle relative to an axis of rotation of the connector about the bushing (see Annotated Fig 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the annular abutment is angled non-perpendicular relative to an axis of rotation of the connector about the bushing as taught by Cross as this would allow the flange of the bushing to be pushed through the connecter past the abutment in one direction but not removed in reverse.
In regards to claim 43, Rubin in view of Davis teaches the apparatus of claim 41.
Rubin does not disclose wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing.
However, Cross teaches wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing (column 2 line 63-64 and column 3 line 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing as taught by Cross as this would allow the flange of the bushing to be pushed through the connecter past the abutment in one direction but not removed in reverse.
In regards to claim 47, Rubin in view of Davis teaches the apparatus of claim 41,
Rubin does not teach wherein the bushing is slidably insertable into the connector.
However, Cross teaches wherein the bushing is slidably insertable into the connector (shank 1 inserted into locking ring 2 by pushing over forward portion 5, column 3 line 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Rubin wherein the bushing is slidably insertable into the connector as taught by Cross as this would allow for easy assembly of the device.
In regards to claim 49, Rubin discloses an apparatus for coupling a medical gas utilizing device to a first medical gas source (abstract, column 3 line 34-37) having an output end defining an inner bore (column 4 line 39-42) and an outer surface (column 4 line 46-48), the apparatus comprising: a connector having a first end defining a first opening of a first diameter, a second end (column 4 line 57-61), and an annular abutment extending from the second end (Fig 3 element 42) defining a second opening of a second diameter (column 4 line 57-61), the connector defining an open cavity region extending from the first opening and surrounded by a  side wall with an interior surface adapted to couple with the outer surface of the output end of the first medical gas source (column 4 line 48 — column 5 line 1).
Rubin does not disclose a bushing being insertable into the connector, the bushing further including an annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector, the connector being rotatable about the bushing, the busing having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the connector is coupled to the medical gas source, an annular abutment extending from the second end toward the first end and wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the annular flange of the bushing, and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing.
However, Davis teaches bushing (tube fitting 104) being insertable into the connector (fitting 104 in collar 106, Fig 7), the bushing further including an annular flange (ridge 172) having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector (see Annotated Fig 71 and 72), the connector being rotatable about the bushing (column 3 line 32-34), the bushing having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source (internal bore 112) when the threaded interior surface of the connector is coupled with the outer surface of the output end of the first medical gas source (fitting 104 into fitting 102, Fig 7) and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing (internal bore 132, see Annotated Fig 71).
Further, Cross teaches wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing (column 2 line 63-64 and column 3 line 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin a bushing being insertable into the connector, the bushing further including an annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector, the connector being rotatable about the bushing, the busing having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the connector is coupled to the medical gas source, an annular abutment extending from the second end toward the first end and wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the annular flange of the bushing, and the bushing includes a bore that is directed entirely through the bushing along a longitudinal axis of the bushing as taught by Davis and Cross as this would aid in manipulation and alignment between the gas source and the gas pathway and allow the flange of the bushing to be pushed through the connecter past the abutment in one direction but not removed in reverse.
Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Davis (US 8777931) and Cross (US 4266815) as applied above and in further view of Guala (US 5611576).
In regards to claim 50, Rubin in view of Davis and Cross teaches the apparatus of claim 49.
While Rubin has the ability to attach to a nipple outlet, Rubin does not disclose wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet.
However, Guala teaches wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet (column 2 line 9-10. Fig 1 element 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Ruben wherein the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet as taught by Guala as this would allow for easy connection to multiple types of gas sources.
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Davis (US 8777931) as applied above and in further view of Lopez (US 5690612).
In regards to claim 62, Rubin in view of Davis teaches the system of claim 51 and the combination further teaches the gas delivery system further comprises a tubing coupled to the bushing (column 7 line 49-54).
Rubin does not teach a light source to illuminate the tubing.
However, Lopez teaches a light source to illuminate the tubing (column 2 line 35-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Rubin to have a light source to illuminate the tubing as taught by Lopez as this would allow the connection to be established even in low lighting environments.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 41 and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any arguments with regards to new claims 51-63 are addressed in the new rejections entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785